 Case 2:20-cv-10093-KSH-CLW Document 9 Filed 11/11/20 Page 1 of 2 PageID: 28


                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


 JOFFREY NAULA, individually and on behalf
 of others similarly situated,                        Civil Action No. 2:20-CV-10093-KSH-CLW
                    Plaintiff,
 vs.                                                          DEFENDANTS’ OFFER OF
                                                              JUDGMENT TO PLAINTIFF
 MADISON MARKET, LLC, D/B/A                                   PURSUANT TO F.R.C.P. 68
 MADISON MARKET), and ROCCO LOSSA,

                    Defendants.

        PLEASE TAKE NOTICE, that pursuant to Federal Rule of Civil Procedure 68(a),

Defendant Madison Market, LLC, alone and not in conjunction with Defendant Rocco Iossa

(improperly plead as “Rocco Lossa”), presents to the Plaintiff Joffrey Naula an Offer of Judgment

in the sum of $4,000, representing any and all wages due, plus attorneys’ fees and Court costs

accrued to date.

        This Offer shall remain open for fourteen (14) days per the subject Rule and if not accepted

shall be deemed unaccepted and withdrawn.

        In the event of an Unaccepted Offer the Defendant, Madison Market, LLC, reserves the

right, pursuant to the subsection (d), to seek costs incurred after this offer was made.


                                             CHIESA SHAHINIAN & GIANTOMASI PC
                                             Attorneys for Defendants MADISON
                                             MARKET, LLC

                                                      /s/Catherine P. Wells
                                             By ________________________________________
                                                   CATHERINE P. WELLS

Dated: November 11, 2020                     CATHERINE P. WELLS, Esq. (010841991)
                                             One Boland Drive
                                             West Orange, NJ 07052
                                             973.325.1500
                                             973.325.1501
                                             Email: cwells@csglaw.com



4822-7108-2449.v1
Case 2:20-cv-10093-KSH-CLW Document 9 Filed 11/11/20 Page 2 of 2 PageID: 29


                              CERTIFICATION OF SERVICE

        On November 11, 2020, I electronically filed with the United States Court for the District

of New Jersey a copy of Defendants’ Offer of Judgment to Plaintiff Pursuant to Rule 68. All parties

on the Court’s electronic service list in this case were served with the above document on

November 11, 2020, through the Court’s PACER notice of electronic filing system.

        I certify that the foregoing statement by me is true to the best of my knowledge and

understand that if any statement by me is deemed willfully false, I may be subject to punishment.



Dated: November 11, 2020
                                                               /s/ Catherine P. Wells
                                                            ____________________________
                                                            Catherine P. Wells, Esq.




                                                2
4822-7108-2449.v1
